DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andrew Goldberg on 09/22/2021.

	The application has been amended as follows:
In the claims filed on 09/09/2021:
In claim 1 at line 16, please delete the word(s) “the”, and insert the word(s) --an-- before the word(s) “environmental control unit”.
In claim 1 at line 30, please delete the word(s) “an”, and insert the word(s) --the-- before the word(s) “environmental control unit”.
In claim 5 at line 6, please delete the word(s) “the”, and insert the word(s) --a-- before the word(s) “non-renewable”.

Allowable Subject Matter
Claims 1, 5-14, 16-17, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9, and 22.

Regarding claim 1, Martin et al. (US 20140238467) teaches the state of the art of a renewable-energy electrical generation and distribution system comprising a container, a power source, a set of batteries, Yeh (US 20090179495) teaches a power distribution system.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the first container further defining a first compartment and a second compartment, a set of batteries being retained within the first compartment and spaced evenly within and around the first compartment, the set of batteries being positioned proximate a bottom of the first container and on an opposite side of the first container from the first sidewall to ballast the first container against tipping due to wind, and a fuel-based generator being retained within the second compartment, the first compartment and the second compartment having independent environmental parameters for temperature control and being independently controlled by the environmental control unit”, as claimed.
Regarding claim 9, Martin et al. (US 20140238467) teaches the state of the art of a renewable-energy electrical generation and distribution system comprising a container, a power source, a set of batteries, Yeh (US 20090179495) teaches a power distribution system.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a sub-distribution system in communication with the power distribution system, the sub- distribution system being remote from the first container and electrically coupled to the power distribution system by a tamper-resistant cable and by a first smart switch of the at least one smart switch, the first smart switch configured to: detect an unauthorized power drain and turn off power to at least one smart power interface in response to detecting the unauthorized power drain; and toggle power to the at least one smart power interface based on at least one of a measurement of available power in the set of batteries, a time of day, and an energy load on the renewable-energy electrical generation and distribution system”, as claimed.
Regarding claim 22, Martin et al. (US 20140238467) teaches the state of the art of a renewable-energy electrical generation and distribution system comprising a container, a power source, a set of batteries, Yeh (US 20090179495) teaches a power distribution system.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a communications system disposed within the first container and configured to communicate data and voice via an ad-hoc mobile communications network, the ad-hoc mobile communications network formed by a plurality of similar containers including the first container, the ad-hoc mobile communications network being configured to operate independent of any communication network not part of the plurality of similar containers forming the ad-hoc mobile communications network”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726